Case 1-L/f-4001so-nnhi Doc dil-<c Filed UG/Us/ly Entered Vo/rUsiiy Loio0'46

 

EXHIBITB ot

 

 

 
Case 1-1/-406015-nhl Doc lll-2 Filed OO/O3/19

UNITED STATES BANKRUPTCY COURT
EASTERN DISTRICT OF NEW YORK

 

In re:
Bracha Cab Corp., et. al.,

Debtors.

X

Bracha Cab Corp, Dabri Trans Corp, Dovber Cab Corp,

Fit Taxi, Corp, Jackhel Cab Corp, Jarub Tans Corp, Lechaim
Cab Corp, Merab Cab Corp, NY Canteen Taxi Corp,

NY Energy Taxi Corp, NY Genesis Taxi Corp,

NY Stance Taxi Corp, NY Tint Taxi Corp,

Somyash Taxi Corp, and Tamar Cab Corp,

 

Plaintiffs,
Vv.

The Estate of Jacob Elberg, JEB Management Corp,
SHEFA Funding LLC, Royal One Real Estate LLC, and
Royal Real Estate Management, LLC,

Defendants.
x

 

Entered 06/03/19 19:50°43

Chapter 11
Case No. 17-46613-nhl
Jointly Administered

AFFIRMATION IN SUPPORT OF MOTION OF DEBTORS FOR AN ORDER
APPROVING THE SETTLEMENT BETWEEN THE DEBTORS, THE DEFENDANTS
AND CAPITAL ONE EQUIPMENT FINANCE CORP.

1. Iam the attorney for Esma Elberg, the sole shareholder of the Debtor Corporations and |

make this affirmation in support of debtor’s motion to approve the settlement between the

debtors on the one hand and Capital One on the other.

2. Esma Elberg, individually and on behalf of the Debtor Corporations, approves the

settlement after having participated, through counsel, in the mediation process.

3. Further, as sole shareholder, Esma Elberg does herein agree to withdraw the adversary

proceeding previously brought, contingent only upon the approval of the Court of the

underlying settlement.
Case 1-1/-40015-nnhl Doc lli-2 Filed Oo/Os/ly Entered Vo/OQs/ly 1o50'46

4. Asaresult all the foregoing, Esma Elberg joins in the application to approve the

settlement and upon such approval, withdraws the adversary proceeding.

Dated: New York, New York
June 3, 2019

PIKEN & PIKEN
Attorneys for Esma Elberg

y: Robert W. Pikken
630 Third Avenue, 21‘ Floor
New York, New York 10017
(212) 682-5522
rwp@pikenandpiken.com
